UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-4736


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LEWIS CARNELL JACKSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:07-cr-00110-FL-1)


Submitted:   March 24, 2011                 Decided:   April 12, 2011


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deborrah L. Newton, NEWTON LAW, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              After       a    two-day       trial,          a    jury     found          Lewis Carnell

Jackson guilty            of   one     count     of      conspiracy            to    distribute       and

possess with the intent to distribute marijuana, in violation of

21 U.S.C. § 846 (2006), one count of aiding and abetting the

possession with the intent to distribute marijuana, in violation

of 18 U.S.C. § 2 (2006) and 21 U.S.C.A. § 841(a)(1) (West 2006 &

Supp.      2010),    one       count    of     using,        carrying,          and       possessing    a

firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c)(1)(A) (2006), and one count of possession

of a firearm and ammunition by a convicted felon, in violation

of    18   U.S.C.     §§ 922(g)(1),            924      (2006).            The       district     court

sentenced Jackson to 360 months’ imprisonment.

              Counsel          has     filed    a       brief          pursuant       to     Anders    v.

California,         386 U.S. 738    (1967),         stating       that       there     are    no

meritorious issues for appeal, but asking this court to review

whether: the district court erred in denying Jackson’s motion to

suppress      post-arrest            statements         to       law    enforcement          officials;

the     court   erred          in     arraigning         Jackson          on        the    superseding

indictment;         trial      counsel       rendered            ineffective          assistance       by

failing to call certain persons to testify on behalf of the

defense; Jackson was prejudiced when several jurors observed him

in jail attire and shackles; and the 360-month prison sentence

violates      the    Double          Jeopardy       Clause         of    the    Fifth        Amendment.

                                                    2
Jackson has filed a pro se supplemental brief raising several

issues.     We affirm.

               We review the factual findings underlying the denial

of    a   motion    to    suppress      for   clear       error,      United    States   v.

Richardson,        607 F.3d 357,   369       (4th    Cir.),   cert.      denied,    131
S. Ct. 427 (2010), which exists where we are “left with the

definite and firm conviction that a mistake has been committed,”

United     States    v.   Harvey,       532 F.3d 326,   337    (4th    Cir.   2008)

(internal       quotation       marks      omitted).            When     a     defendant’s

suppression motion has been denied, we construe the evidence in

the light most favorable to the government.                            United States v.

Farrior, 535 F.3d 210, 217 (4th Cir. 2008).                           We also defer to

the   district      court’s      credibility        determinations.            See    United

States v. Abu Ali, 528 F.3d 210, 232 (4th Cir. 2008).                                   With

these standards in mind, and having reviewed the transcript of

the suppression hearing, we conclude that the district court did

not err in denying Jackson’s motion to suppress.

               Counsel    also     questions        whether      the    district      court

erred     in    arraigning       Jackson      on    the    superseding         indictment.

Because Jackson raised no challenge to his arraignment in the

district court, our review is for plain error.                                See Fed. R.

Crim. P. 52(b); United States v. Vonn, 535 U.S. 55, 59 (2002).

Under Fed. R. Crim. P. 10(a), an arraignment must be conducted

in open court and must consist of: ensuring the defendant has a

                                              3
copy of the indictment or information; reading the indictment or

information to the defendant; and asking the defendant to enter

a plea to the indictment or information.                     After review of the

transcript of the arraignment, we conclude that the district

court substantially complied with the requirements of Rule 10(a)

in   arraigning   Jackson    and    that      the    court’s      omission      did    not

violate Jackson’s substantial rights.                     Accordingly, we discern

no plain error in the district court’s arraignment procedures.

           Next, counsel questions whether trial counsel rendered

ineffective   assistance      by    failing         to    call    two    of    Jackson’s

co-conspirators to testify on his behalf at trial.                             Claims of

ineffective assistance of counsel generally are not cognizable

on direct appeal.          United States v. King, 119 F.3d 290, 295

(4th Cir. 1997).       Rather, to allow for adequate development of

the record, a defendant must bring his claims in a 28 U.S.C.A.

§ 2255   (West Supp.     2010)     motion.          Id.     An    exception      exists,

however, where the record conclusively establishes ineffective

assistance.       United   States    v.       Baldovinos,        434 F.3d 233,    239

(4th Cir. 2006).         After     review      of    the    record,       we    find   no

conclusive    evidence     that     trial      counsel      rendered       ineffective

assistance, and we accordingly decline to consider this claim on

direct appeal.

           Counsel questions whether Jackson was prejudiced when

three or four members of the jury observed him in his jail

                                          4
jumpsuit    and    shackles     when    he    was    being   transported     to   the

courthouse on the second day of trial.                     We conclude that the

jurors’ brief and inadvertent observation of Jackson in this

condition does not amount to prejudice requiring reversal of his

convictions.      See United States v. Lattner, 385 F.3d 947, 959-60

(6th Cir. 2004); United States v. Halliburton, 870 F.2d 557,

560-61 (9th Cir. 1989).

            Counsel     also    questions       whether      Jackson’s     360-month

prison sentence violates the Double Jeopardy Clause of the Fifth

Amendment    because      his    prior       convictions     were   used    in    the

calculation of his offense level and criminal history category

under the U.S. Sentencing Guidelines Manual (2006).                      This claim

is meritless.       See United States v. Watts, 519 U.S. 148, 155

(1997) (per curiam); Witte v. United States, 515 U.S. 389, 400

(1995).

            Finally, we have reviewed the remainder of the record

in accordance with Anders and the claims raised in Jackson’s pro

se supplemental brief and conclude that no meritorious issues

remain for appeal.          We therefore affirm the district court’s

judgment and deny Jackson’s motions to relieve counsel.

            This court requires that counsel inform Jackson, in

writing,    of    the   right   to     petition     the   Supreme   Court    of   the

United States for further review.                   If Jackson requests that a

petition be filed, but counsel believes that such a petition

                                          5
would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Jackson.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    6